Case 1:18-cv-02297-JPH-MPB Document 24 Filed 11/28/18 Page 1 of 3 PageID #: 92




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION


MARLO KATZ and MATTHEW                  )
DOUBLESTEIN, individually and           ) No. 1:18-cv-02297-JPH-MPB
on behalf of all others similarly       )
situated,                               )
                                        )
                    Plaintiffs,         )
                                        )
      vs.                               )
                                        )
JUDICIAL CRISIS NETWORK,                )
                                        )
                    Defendant.          )


   UNOPPOSED MOTION FOR EXTENSION OF TIME FOR FILING AND
        BRIEFING ON MOTION FOR CLASS CERTIFICATION

      Plaintiffs Marlo Katz and Matthew Doublestein, by counsel, individually and

on behalf of all others similarly situated, respectfully move the Court under Local

Rule 7-1 to extend the time for filing of, and briefing on, Plaintiffs’ motion for class

certification by approximately 30 days. In support, Plaintiffs state:

      1.     Plaintiffs’ motion for class certification is currently due on December 3,

2018, Defendant’s response is due January 2, 2019, and Plaintiffs’ reply is due

February 1, 2019. See ECF No. 22 § IX.

      2.     Plaintiffs have served discovery on Defendant and on a non-party

relating to the motion, and the parties have engaged in informal discovery and

discussions relating to the case.
Case 1:18-cv-02297-JPH-MPB Document 24 Filed 11/28/18 Page 2 of 3 PageID #: 93




      3.     To permit the parties additional time for discussions and completion of

any necessary discovery, Plaintiffs request that the Court extend the class

certification filing and briefing deadlines by 30 days as follows: Plaintiffs’ motion for

class certification due January 2, 2019, Defendant’s response to the motion due

February 4, 2019, and Plaintiffs’ reply due March 6, 2019.

      4.     This motion is made for purposes of orderly disposition of the case and

not for purposes of unfair delay or advantage.

      5.     Defendant does not oppose this extension.

      WHEREFORE, Plaintiffs respectfully move the Court to extend the class

certification filing and briefing deadlines as follows: Plaintiffs’ motion for class

certification due January 2, 2019, Defendant’s response to the motion due February

4, 2019, and Plaintiffs’ reply due March 6, 2019.

Dated: November 28, 2018                       Respectfully submitted,

                                               /s/Vess A. Miller

                                               Irwin B. Levin, No. 8786-49
                                               Richard E. Shevitz, No. 12007-49
                                               Vess A. Miller, No. 26495-53
                                               Lynn A. Toops, No. 26386-49A
                                               COHEN & MALAD, LLP
                                               One Indiana Square, Suite 1400
                                               Indianapolis, IN 46204
                                               Telephone: (317) 636-6481
                                               Fax: (317) 636-2593
                                               ilevin@cohenandmalad.com
                                               rshevitz@cohenandmalad.com
                                               vmiller@cohenandmalad.com
                                               ltoops@cohenandmalad.com

                                               Counsel for Plaintiffs and the
                                               Class

                                           2
Case 1:18-cv-02297-JPH-MPB Document 24 Filed 11/28/18 Page 3 of 3 PageID #: 94




                            CERTIFICATE OF SERVICE

        I certify that on November 28, 2018 a copy of the foregoing document was
filed electronically. Notice of this filing will be sent to counsel of record by operation
of the Court’s electronic filing system.


                                                s/Vess A. Miller
                                                Vess A. Miller


COHEN & MALAD, LLP
One Indiana Square, Suite 1400
Indianapolis, IN 46204
Telephone: (317) 636-6481
Facsimile: (317) 636-2593
vmiller@cohenandmalad.com




                                            3
